Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), effective as of the 28th day of May
2013, is entered into by Achillion Pharmaceuticals, Inc., a Delaware corporation
with its principal place of business at 300 George Street, New Haven, CT
06511-6624 (the “Company”), and Milind S. Deshpande, Ph.D. (the “Executive”).

WHEREAS, the Company desires to continue to engage the services of the Executive
and the Executive desires to continue to be employed by the Company.

NOW, THEREFORE, in consideration of the employment or continued employment of
the Executive, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
agree as follows:

1. Term of Employment. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby accepts continued employment with the
Company, upon the terms set forth in this Agreement, for the period commencing
on the date hereof (the “Commencement Date”) and ending on December 31, 2014
(such period, as it may be extended, the “Employment Period”), unless sooner
terminated in accordance with the provisions of Section 4. This Agreement shall
automatically renew, at the end of the initial and any renewal term, for
successive one-year periods unless, at least six (6) months prior to the
expiration of the applicable Employment Period, either party has notified the
other party that the Agreement shall not so renew.

2. Title; Capacity. The Executive shall serve as Chief Executive Officer. The
Executive shall be based at the Company’s headquarters in New Haven, Connecticut
on the Commencement Date. The Executive shall be subject to the supervision of,
and shall have such authority as is delegated to the Executive by, the Board of
Directors (the “Board”) commensurate with his position of Chief Executive
Officer. The Executive will be appointed to fill the next vacancy in the Board
until such time as he would be put forward for election.

The Executive hereby accepts such continued employment and agrees to undertake
the duties and responsibilities inherent in such position and such other duties
and responsibilities as the Board shall from time to time reasonably assign to
the Executive, commensurate with his position as Chief Executive Officer. The
Executive agrees to devote his entire business time, attention and energies to
the business and interests of the Company during the Employment Period, unless
otherwise approved by the Board in its reasonable discretion. The Executive
agrees to abide by the rules, regulations, instructions, personnel practices and
policies of the Company and any changes therein which may be adopted from time
to time by the Company. The Executive will be eligible to participate in the
Company’s performance review process.

3. Compensation and Benefits.

3.1 Salary. The Company shall pay the Executive, in periodic installments in
accordance with the Company’s customary payroll practices, a monthly salary of
$39,166.67 (annualizing to $470,000) commencing on the Commencement Date. Such
salary shall be subject to increase thereafter as determined by the Board.



--------------------------------------------------------------------------------

3.2 Bonus. The Executive shall be eligible to receive additional compensation
each year at a target rate of sixty percent (60%) of base salary based upon the
Company’s performance and the Executive’s individual performance, as determined
by the Board.

3.3 Fringe Benefits. The Executive shall be entitled to participate in all
benefit programs that the Company establishes and makes available to its
executives, if any, to the extent that Executive’s position, tenure, salary,
age, health and other qualifications make him eligible to participate. The
Executive shall be entitled to paid time off (or “PTO,” including vacation, sick
and personal time) in accordance with the Company’s policy. The Company will
continue to cover the Executive under a long term disability policy with
benefits comparable to those currently in effect unless it makes a general
change to the coverage of its senior executives and a comparable change to the
Executive’s coverage.

3.4 Reimbursement of Expenses. The Company shall reimburse the Executive for all
reasonable travel, entertainment and other expenses incurred or paid by the
Executive in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement, in accordance with policies
and procedures, and subject to limitations, adopted by the Company from time to
time.

3.5 Withholding. All salary, bonus and other compensation payable to the
Executive shall be subject to applicable withholding taxes.

4. Termination of Employment Period. The employment of the Executive by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the following:

4.1 Expiration of the Employment Period;

4.2 At the election of the Company, for Cause (as defined below), immediately
upon written notice by the Company to the Executive, which notice shall identify
the Cause upon which the termination is based;

4.3 At the election of the Executive, for Good Reason (as defined below);

4.4 Upon the death or Disability (as defined below) of the Executive;

4.5 At the election of the Company, upon not less than fifteen (15) days’ prior
written notice of termination; or

4.6 At the election of the Executive, upon not less than fifteen (15) days’
prior written notice of termination.

 

- 2 -



--------------------------------------------------------------------------------

5. Termination Payments. If the Executive’s employment with the Company is
terminated under the circumstances described below, the Executive shall be
entitled to payment of the Accrued Obligations and the following benefits,
provided that the Executive Release (as defined in Section 7) becomes effective:

5.1 Termination Without Cause or for Good Reason After a Change in Control. If
the Executive’s employment with the Company is terminated by the Company (other
than for Cause, Disability or death) or by the Executive for Good Reason within
twelve (12) months following the Change in Control Date, then the Executive
shall be entitled to the following benefits, commencing or paid in accordance
with the terms set forth in Section 7:

(a) the Company shall pay to Executive his salary as in effect on the date of
termination (the “Date of Termination”) in accordance with the Company’s
customary payroll practices, until the date that is eighteen (18) months after
the Date of Termination;

(b) if Executive is eligible for and elects to continue receiving group medical
and/or dental insurance under the continuation coverage rules known as COBRA,
the Company will continue to pay the share of the premium for such coverage that
it pays for active and similarly-situated employees who receive the same type of
coverage (single, family, or other) until the earlier of (i) the end of the
eighteenth (18th) month after his employment ends or (ii) the date the covered
individual’s COBRA continuation coverage expires, unless, as a result of a
change in legal requirements, the Company’s providing payments for COBRA will
violate the nondiscrimination requirements of applicable law, in which case this
benefit will not apply; and

(c) payment equal to the annual target bonus payment, if any, paid (or earned,
if not yet paid) to the Executive for the current fiscal year through the Date
of Termination.

5.2 Termination Without Cause or for Good Reason prior to a Change in Control.
If the Executive’s employment with the Company is terminated by the Company
(other than for Cause, Disability or death) or by the Executive for Good Reason
prior to a Change in Control, then the Executive shall be entitled to the
following benefits, commencing or paid in accordance with the terms set forth in
Section 7:

(a) the Company shall pay to the Executive his salary as in effect on the Date
of Termination in accordance with the Company’s customary payroll practices,
until the earlier of (1) the date that is eighteen (18) months after the Date of
Termination or (2) the date upon which the Executive commences full-time
employment with another Company, provided that in no case shall the severance
period be less than twelve (12) months;

(b) if the Executive is eligible for and elects to continue receiving group
medical and/or dental insurance under the continuation coverage rules known as
COBRA, the Company will continue to pay the share of the premium for such
coverage that it pays for active and similarly-situated employees who receive
the same type of coverage (single, family, or other) until the earlier of
(i) the end of the eighteenth (18th) month after his employment ends or (ii) the
date the covered individual’s COBRA continuation coverage expires, unless, as a
result of a change in legal requirements, the Company’s providing payments for
COBRA will violate the nondiscrimination requirements of applicable law, in
which case this benefit will not apply; and

(c) payment equal to the pro rata portion of the bonus payment, if any, paid (or
earned, if not yet paid) to the Executive for the most recent fiscal year ended
prior to the Date

 

- 3 -



--------------------------------------------------------------------------------

of Termination, with such pro rata amount equal to the product of the amount of
such prior bonus payment multiplied by a fraction, (1) the numerator of which is
the number of days in the current fiscal year prior to the Date of Termination
and (2) the denominator of which is 365.

5.3 Termination for Cause or Without Good Reason. If, at any time, the Company
terminates the Executive’s employment with the Company for Cause or the
Executive terminates his employment without Good Reason, then the Company shall
pay the Executive, in a lump sum in cash within thirty (30) days after the Date
of Termination, the Executive’s earned and unpaid salary through the Date of
Termination.

5.4 Termination as a Result of Death. If this Agreement is terminated because of
the Executive’s death, the Executive’s estate will be entitled to receive the
Executive’s salary through the end of the calendar month in which his death
occurs and for twelve (12) consecutive calendar months thereafter, which amount
shall be payable in a lump sum within sixty (60) days from the date of the
Executive’s death.

5.5 Termination as a Result of Nonrenewal. If the Executive’s employment ends
because of a notice of nonrenewal by the Company (other than as a result of
Cause) and the Executive is otherwise willing and able to continue his
employment under the terms of this Agreement but for such nonrenewal, his
cessation of employment will be treated as a termination without Cause for
purposes of Section 5.1 above and subject to the timing and release conditions
it specifies. A nonrenewal on other grounds, including one initiated by the
Executive (other than in compliance with the rules for Good Reason resignation),
will be treated as covered instead by Section 5.3.

5.6 409A Transition Rule. If the Executive’s employment ends under circumstances
that entitle him to severance if his employment agreement dated as of March 9,
2010 (the “Prior Agreement”) were still in effect but not under the terms of
this Agreement, the Executive will receive severance as described in Section 5.2
but capped at six (6) months (or twelve (12) months under Section 5.1), provided
that, assuming he remains a Specified Employee at the Date of Termination, such
amounts (including the applicable bonus component) will not be paid until after
the six (6)-month delay described in Section 9.2(c) hereof. If the Executive’s
employment ends under circumstances that entitle him to severance under either
the terms of the Prior Agreement (if it were still in effect) or this Agreement,
and assuming he remains a Specified Employee at the Date of Termination, the
payments will not be capped at six (6) and twelve (12) months, but six
(6) months of the payments, with the applicable bonus component, will be delayed
until after the six (6)-month delay (but the remaining payments will be paid or
begin in accordance with Section 7 below). If the Executive’s employment ends
under circumstances that entitle him to severance solely under the terms of this
Agreement, the payments will not be capped at six (6) and twelve (12) months and
will not be delayed six (6) months unless the Company concludes that
Section 409A requires otherwise. The purpose of these provisions is to leave in
place the timing rules from the Prior Agreement, the Executive’s Supplemental
Severance Agreement (the “Supplemental Agreement”), and the Executive’s
Supplemental Terms of Compensation (the “Supplemental Terms”), and to continue
to treat the severance due under the Prior Agreement as subject to Section 409A
and the severance due under the Supplemental Agreement as exempt from
Section 409A, even though both provisions are stated in this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

6. Stock Acceleration Benefits to Executive.

6.1 Automatic Stock Acceleration in Connection with Change in Control. If the
Change in Control Date occurs during the Employment Period, then, effective upon
the Change in Control Date, (a) the vesting schedule of each outstanding option
to purchase shares of Common Stock of the Company held by the Executive shall be
accelerated in part so that the option shall become exercisable for an
additional number of shares equal to twenty five percent (25%) of the original
number of shares of Common Stock subject to the option immediately prior to such
Change in Control; the remaining unvested shares shall continue to become vested
in accordance with the original vesting schedule set forth in the applicable
option agreement; and (b) unvested shares, or units, if any, with respect to
each restricted stock award held by the Executive immediately following the
Change in Control shall be vested such that the number of unvested shares or
units shall be reduced by twenty five percent (25%) of the original number of
shares or units subject to such restricted stock award; the remaining unvested
shares or units shall continue to vest in accordance with the original schedule
set forth in the applicable restricted stock agreement; provided that the
vesting will not accelerate the distribution of shares underlying equity awards
if such acceleration would trigger taxation under Section 409A(a)(1)(B) of the
Internal Revenue Code of 1986 and the guidance issued thereunder (“Section 409A”
of the “Code”).

6.2 Stock Acceleration in Connection with Termination Without Cause or For Good
Reason Following a Change in Control. If, within twelve (12) months following a
Change in Control Date, the Executive’s employment with the Company is
terminated by the Company (other than for Cause, Disability or death) or by the
Executive for Good Reason, then (a) each outstanding option to purchase shares
of Common Stock of the Company held by the Executive shall become immediately
exercisable in full; and (b) each restricted stock award held by the Executive
shall be deemed to be fully vested, and, to the extent applicable, will no
longer be subject to a right of repurchase by the Company; provided that the
vesting will not accelerate the distribution of shares underlying equity awards
if such acceleration would trigger taxation under Section 409A of the Code.

6.3 Stock Acceleration in Connection with Termination Without Cause or For Good
Reason Absent a Change in Control. If the Executive’s employment with the
Company is terminated by the Company (other than for Cause, Disability or death)
or by the Executive for Good Reason absent a Change in Control, then the
provisions of Section 6.1 above shall apply as though the date of termination
were a Change in Control Date.

7. Release. The obligation of the Company to make the payments and provide the
benefits to the Executive under Sections 5.1 and 5.2 is conditioned upon the
Executive signing a release of claims, in a customary and reasonable form
provided by the Company (the “Executive Release”), and upon the Executive
Release becoming effective in accordance with its terms, within sixty (60) days
(or such shorter period as the Company provided (but not less than thirty
(30) days)) following the Date of Termination. The Company shall commence the
payments and

 

- 5 -



--------------------------------------------------------------------------------

benefits under Sections 5.1 and 5.2 on the first payroll period following the
date the Executive Release becomes effective; provided, however, that if
the sixtieth (60th) day following the Date of Termination falls in the calendar
year following the year of the Executive’s termination of employment, the
payment will be made no earlier than the first payroll period of such later
calendar year; and provided further that the payment of any amounts pursuant to
Sections 5.1 and 5.2 shall be subject to the terms and conditions set forth in
Section 9.2.

8. Termination Obligations.

8.1 Return of Company’s Property. Executive hereby acknowledges and agrees that
all personal property, including, without limitation, all books, manuals,
records, reports, notes, contracts, lists, blueprints and other documents or
materials, or copies thereof, and equipment furnished to or prepared by
Executive in the course of or incident to Executive’s employment, belong to
Company and shall be promptly returned to Company upon termination of
Executive’s employment. Following termination, Executive will not retain any
written or other tangible material containing any proprietary information of
information pertaining to the Company’s proprietary information.

8.2 Cooperation in Pending Work. Following any termination of Executive’s
employment, Executive shall fully cooperate with the Company in all matters
relating to the winding up of pending work on behalf of the Company and the
orderly transfer of work to other executives of the Company. Executive shall
also cooperate in the defense of any action brought by any third party against
the Company that relates in any way to Executive’s acts or omissions while
employed by the Company.

9. Taxes.

9.1 280G.

(a) Notwithstanding any other provision of this Agreement, except as set forth
in Section 9.1(b), in the event that the Company undergoes a “Change in
Ownership or Control” (as defined below), the Company shall not be obligated to
provide to the Executive a portion of any “Contingent Compensation Payments” (as
defined below) that the Executive would otherwise be entitled to receive to the
extent necessary to eliminate any “excess parachute payments” (as defined in
Code Section 280G(b)(1)) for the Executive. For purposes of this Section 9.1,
the Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Payments” and the aggregate amount (determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”

(b) Notwithstanding the provisions of Section 9.1(a), no such reduction in
Contingent Compensation Payments shall be made if (i) the Eliminated Amount
(computed without regard to this sentence) exceeds (ii) 100% of the aggregate
present value (determined in accordance with Treasury Regulation
Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount
of any additional taxes that would be incurred by the Executive if the
Eliminated Payments (determined without regard to this sentence) were paid to
him (including,

 

- 6 -



--------------------------------------------------------------------------------

state and federal income taxes on the Eliminated Payments, the excise tax
imposed by Section 4999 of the Code payable with respect to all of the
Contingent Compensation Payments in excess of the Executive’s “base amount” (as
defined in Section 280G(b)(3) of the Code), and any withholding taxes). The
override of such reduction in Contingent Compensation Payments pursuant to this
Section 9.1(b) shall be referred to as a “Section 9.1(b) Override.” For purpose
of this paragraph, if any federal or state income taxes would be attributable to
the receipt of any Eliminated Payment, the amount of such taxes shall be
computed by multiplying the amount of the Eliminated Payment by the maximum
combined federal and state income tax rate provided by law.

(c) For purposes of this Section 9.1 the following terms shall have the
following respective meanings:

(i) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

(ii) “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a “disqualified individual” (as defined in Section 280G(c) of
the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company.

(d) Any payments or other benefits otherwise due to the Executive following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the “Potential
Payments”) shall not be made until the dates provided for in this
Section 9.1(d). Within thirty (30) days after each date on which the Executive
first becomes entitled to receive (whether or not then due) a Contingent
Compensation Payment relating to such Change in Ownership or Control, the
Company shall determine and notify the Executive (with reasonable detail
regarding the basis for its determinations) (i) which Potential Payments
constitute Contingent Compensation Payments, (ii) the Eliminated Amount and
(iii) whether the Section 9.1(b) Override is applicable. Within thirty (30) days
after delivery of such notice to the Executive, the Executive shall deliver a
response to the Company (the “Executive Response”) stating either (A) that he
agrees with the Company’s determination pursuant to the preceding sentence, or
(B) that he disagrees with such determination, in which case he shall set forth
(i) which Potential Payments should be characterized as Contingent Compensation
Payments, (ii) the Eliminated Amount, and (iii) whether the Section 9.1(b)
Override is applicable. In the event that the Executive fails to deliver an
Executive Response on or before the required date, the Company’s initial
determination shall be final. If and to the extent that any Contingent
Compensation Payments are required to be treated as Eliminated Payments pursuant
to this Section 9.1, then the payments shall be reduced or eliminated, as
determined by the Company, in the following order: (i) any cash payments,
(ii) any taxable benefits, (iii) any nontaxable benefits, and (iv) any vesting
of equity awards in each case in reverse order beginning with payments or
benefits that are to be paid the farthest in time from the date that triggers
the applicability of the excise tax, to the extent necessary to maximize the
Eliminated Payments. If the Executive states in the Executive

 

- 7 -



--------------------------------------------------------------------------------

Response that he agrees with the Company’s determination, the Company shall make
the Potential Payments to the Executive within three (3) business days following
delivery to the Company of the Executive Response (except for any Potential
Payments which are not due to be made until after such date, which Potential
Payments shall be made on the date on which they are due). If the Executive
states in the Executive Response that he disagrees with the Company’s
determination, then, for a period of sixty (60) days following delivery of the
Executive Response, the Executive and the Company shall use good faith efforts
to resolve such dispute. If such dispute is not resolved within such sixty
(60)-day period, such dispute shall be settled exclusively by arbitration in the
State of Connecticut, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. The Company shall, within three (3) business days
following delivery to the Company of the Executive Response, make to the
Executive those Potential Payments as to which there is no dispute between the
Company and the Executive regarding whether they should be made (except for any
such Potential Payments which are not due to be made until after such date,
which Potential Payments shall be made on the date on which they are due). The
balance of the Potential Payments shall be made within three (3) business days
following the resolution of such dispute. Subject to the limitations contained
in Sections 9.1(a) and (b) hereof, the amount of any payments to be made to the
Executive following the resolution of such dispute shall be increased by amount
of the accrued interest thereon computed at the prime rate announced from time
to time by The Wall Street Journal, compounded monthly from the date that such
payments originally were due.

(e) The provisions of this Section 9.1 are intended to apply to any and all
payments or benefits available to the Executive under this Agreement or any
other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.

9.2 Payments Subject to 409A. Subject to this Section 9, any severance payments
or benefits under this Agreement shall begin only upon the date of the
Executive’s “separation from service” (determined as set forth below) which
occurs on or after the date of the Executive’s termination of employment. The
following rules shall apply with respect to distribution of the payments and
benefits, if any, to be provided to the Executive under this Agreement:

(a) It is intended that each installment of the severance payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A. Neither the Company nor the Executive shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

(b) If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is not a “specified Executive” (within the meaning of
Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

(c) If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is a “specified Executive” (within the meaning of
Section 409A), then:

(i) Each installment of the severance payments and benefits due under this
Agreement that will be paid within the short-term deferral period (as defined in
Section 409A) shall be treated as a short-term deferral within the meaning of
Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent permissible
under Section 409A; and

(ii) Each installment of the severance payments and benefits due under this
Agreement that is not described in Section 9.2(c)(i) above and that would,
absent this subsection, be paid within the six (6)-month period following the
Executive’s “separation from service” from the Company shall be paid during the
ten (10) day period following the date that is six (6) months and one day after
such separation from service (or, if earlier, the Executive’s death), with any
such installments that are required to be delayed being accumulated during the
six (6)-month period and paid in a lump sum on the date that is six (6) months
and one (1) day following the Executive’s separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of severance payments and benefits
if and to the maximum extent that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
second (2nd) taxable year following the taxable year in which the separation
from service occurs.

(d) The determination of whether and when the Executive’s separation from
service from the Company has occurred shall be made in a manner consistent with,
and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h). Solely for purposes of this Section 9.2, “Company” shall
include all persons with whom the Company would be considered a single employer
as determined under Treasury Regulation Section 1.409A-1(h)(3).

(e) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

(f) Executive expressly acknowledges and agrees that the Company is not making
any representations or warranties to him and shall have no liability to him or
any other person with respect to payments made under this Agreement if any
provisions of or payments under the Agreement are determined to constitute
deferred compensation subject to Code Section 409A but not to satisfy the
conditions of that section.

 

- 9 -



--------------------------------------------------------------------------------

10. Non-Competition and Non-Solicitation Agreement. The Executive affirms the
continued effect of the Non-Competition and Non-Solicitation Agreement attached
hereto as Exhibit A.

11. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

11.1 “Accrued Obligations” shall mean (a) the portion of the Executive’s base
salary as has accrued prior to the Date of Termination with the Company and has
not yet been paid, (b) an amount equal to the value of the Executive’s accrued
but unused vacation days, (c) the amount of any bonus for the prior fiscal year
previously determined by the Board to have been earned but not yet paid, and
(d) the amount of any expenses properly incurred by the Executive on behalf of
the Company prior to the Date of Termination and not yet reimbursed.

11.2 “Cause” shall mean (a) a good faith finding by the Company that (i) the
Executive has failed to substantially perform his reasonably assigned duties for
the Company, or (ii) the Executive has engaged in dishonesty, gross negligence
or misconduct, which dishonesty, gross negligence or misconduct has had a
material adverse effect on the Company, (b) the conviction of the Executive of,
or the entry of a pleading of guilty or nolo contendere by the Executive to, any
felony or (c) breach by the Executive of any material provision of this
Agreement, any invention and non-disclosure agreement, non-competition and
non-solicitation agreement or other agreement with the Company, provided that in
the case of clauses (a) and (c), the Company shall provide notice to the
Executive and such breach shall not have been cured within thirty (30) days of
such notice.

11.3 “Change in Control” shall mean the sale of all or substantially all of the
capital stock (other than the sale of capital stock to one or more venture
capitalists or other institutional investors pursuant to an equity financing
(including a debt financing that is convertible into equity) of the Company
approved by a majority of the Board), assets or business of the Company, by
merger, consolidation, sale of assets or otherwise (other than a merger or
consolidation in which all or substantially all of the individuals and entities
who were beneficial owners of the Common Stock immediately prior to such
transaction beneficially own, directly or indirectly, more than fifty percent
(50%) of the outstanding securities entitled to vote generally in the election
of directors of the resulting, surviving or acquiring corporation in such
transaction), provided that, where applied to compensation subject to
Section 409A, any acceleration of or change in payment shall only apply (if
required by Section 409A) if the Change in Control is also a change in control
event described in Treasury Regulation 1.409A-3(i)(5).

11.4 “Change in Control Date” means the first date during the Employment Period
on which a Change in Control occurs. Anything in this Agreement to the contrary
notwithstanding, if (a) a Change in Control occurs, (b) the Executive’s
employment with the Company is terminated within sixty (60) days prior to the
date on which the Change in Control occurs, and (c) it is reasonably
demonstrated by the Executive that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change in Control or (ii) otherwise arose in connection with or in anticipation
of a

 

- 10 -



--------------------------------------------------------------------------------

Change in Control, then the “Change in Control Date” shall mean the date
immediately prior to the date of such termination of employment. Where
applicable, the Company shall take such steps as are reasonably practicable as
of the termination date to preserve the availability of equity compensation that
may expire (other than by reaching the full term of an option) during the sixty
(60) day period (by vesting and freezing the equity) pending the occurrence of
the Change in Control.

11.5 “Disability” shall mean the inability of the Executive, due to a physical
or mental disability, for a period of ninety (90) days, whether or not
consecutive, during any 360-day period to perform the services contemplated
under this Agreement, with reasonable accommodation, as that term is defined
under state or federal law. A determination of disability shall be made by a
physician satisfactory to both the Executive and the Company, provided that if
the Executive and the Company do not agree on a physician, the Executive and the
Company shall each select a physician and these two together shall select a
third physician, whose determination as to disability shall be binding on all
parties.

11.6 “Good Reason” shall exist upon (i) a material diminution in the Executive’s
base compensation; (ii) a requirement that the Executive’s principal place of
providing services to the Company change by more than thirty (30) miles, other
than in a direction that reduces the Executive’s daily commuting distance;
(iii) any material breach by the Company or any successor thereto of the
Employment Agreement; or (iv) a material diminution in the Executive’s
authority, duties, or responsibilities, provided, however, that nothing shall
require the Executive to hold the same title or same functional role within an
entity resulting from a Change in Control so long as the Executive’s
responsibilities are not substantially diminished. Notwithstanding the
occurrence of any of the foregoing events or circumstances, a resignation shall
not be deemed to constitute resignation for Good Reason unless (x) the Executive
gives the Company a written notice of the purported Good Reason (no more than
ninety (90) days after the initial existence of such event or circumstance),
(y) such event or circumstance has not been fully corrected (and the Executive
has not been reasonably compensated for any losses or damages resulting
therefrom) within thirty (30) days following the Company’s receipt of such
notice of termination, and (z) the resignation becomes effective not more than
sixty (60) days following the date of notice.

12. Miscellaneous.

12.1 Entire Agreement; Modification. This Agreement constitutes the entire
Agreement between the parties hereto with regard to the subject matter hereof,
superseding all prior understandings and agreements, whether written or oral,
including any prior employment agreement, and, specifically, the Prior
Agreement, the Supplemental Agreement, and the Supplemental Terms.

12.2 Notices. Any notices delivered under this Agreement shall be deemed duly
delivered three (3) business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or one business day after it is
sent for next-business day delivery via a reputable nationwide overnight courier
service, to the Company at its principal headquarters and to the Executive at
the address most recently shown on the personnel records of the Company. Either
party may change the address to which notices are to be delivered by giving
notice of such change to the other party in the manner set forth in this
Section 12.2.

 

- 11 -



--------------------------------------------------------------------------------

12.3 Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

12.4 Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive and approved by a
majority of the members of the Board.

12.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut (without reference to the
conflicts of laws provisions thereof). Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement shall be
commenced only in a court of the State of Connecticut (or, if appropriate, a
federal court located within Connecticut), and the Company and the Executive
each consents to the jurisdiction of such a court. The Company and the Executive
each hereby irrevocably waive any right to a trial by jury in any action, suit
or other legal proceeding arising under or relating to any provision of this
Agreement.

12.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to the Company’s assets or business, provided, however,
that the obligations of the Executive are personal and shall not be assigned by
him.

12.7 Waivers. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

12.8 Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

12.9 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

12.10 Executive’s Acknowledgments. The Executive acknowledges that he: (i) has
read this Agreement; (ii) has been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of the Executive’s own choice
or has voluntarily declined to seek such counsel; (iii) understands the terms
and consequences of this Agreement; (iv) is fully aware of the legal and binding
effect of this Agreement; and (v) understands that the law firm of Wilmer Cutler
Pickering Hale and Dorr LLP is acting as counsel to the Company in connection
with the transactions contemplated by the Agreement, and is not acting as
counsel for the Executive.

 

- 12 -



--------------------------------------------------------------------------------

[Remainder of page is intentionally left blank]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

ACHILLION PHARMACEUTICALS, INC. By:  

/s/ Gary Frashier

  Gary Frashier   Chair, Compensation Committee EXECUTIVE:

/s/ Milind S. Deshpande

Milind S. Deshpande, Ph.D.

 

- 14 -